Exhibit 10.1
MEADOWBROOK INSURANCE GROUP, INC.
2002 AMENDED AND RESTATED STOCK OPTION PLAN
RESTRICTED STOCK AGREEMENT
     Shares of Restricted Stock are hereby awarded effective February 23, 2010
(the “Grant Date”), by Meadowbrook Insurance Group, Inc. a Michigan corporation
(the “Company”)                                          (the “Grantee”) in
accordance with the following terms and conditions:
     1. Share Award. The Company hereby awards to the Grantee
                                shares (“Shares”) of common stock of the Company
(“Common Stock”) pursuant to the Meadowbrook Insurance Group, Inc. 2002 Amended
and Restated Stock Option Plan, as the same may be amended from time to time
(the “Plan”), and upon the terms and conditions and subject to the restrictions
in the Plan and as hereinafter set forth in this Restricted Stock Agreement (the
“Agreement”). A copy of the Plan, as currently in effect, has been provided to
the Grantee and is incorporated herein by reference and is attached hereto.
     2. Restricted Stock Vesting Period. During the period commencing on the
date of this Agreement and terminating on February 24, 2014 (the “Restricted
Stock Vesting Period”), Shares with respect to which the Restricted Stock
Vesting Period has not lapsed may not be sold, assigned, transferred, pledged,
or otherwise encumbered by the Grantee except, in the event of the death of the
Grantee, by will or the laws of descent and distribution or pursuant to a
“domestic relations order,” as defined in Section 414(p)(1)(B) of the Code, or
as hereinafter provided.
     Provided the Grantee does not commit an act that would result in the
forfeiture of Shares as provided in this Section or terminate employment in a
manner that would result in a forfeiture of Shares pursuant to Section 3 of this
Agreement, Grantee shall become vested in                      Shares
immediately as of the Grant Date and the remaining Shares shall become vested in
accordance with the following schedule:

          Date of Vesting   Number of Shares Vested  
February 23, 2011
       
February 23, 2012
       
February 23, 2013
       
February 23, 2014
       

The Committee referred to in Section 3 of the Plan shall have the authority, in
its discretion, to accelerate the time at which any or all of the restrictions
shall lapse with respect to any Shares or to remove any or all of such
restrictions, whenever the Committee may determine that such action is
appropriate by reason of changes in applicable tax or other laws, changes in
circumstances occurring after the commencement of the Restricted Stock Vesting
Period, or for any other reason.

 



--------------------------------------------------------------------------------



 



     Grantee shall forfeit all Shares that have not yet become vested if:
(i) the Grantee violates the terms of Confidential Information Agreement between
Grantee and the Company; or (ii) the Grantee violates the non-competition and
non-solicitation provisions of any employment agreement with the Company or one
of its affiliates. The Company shall only deliver Shares to the Grantee if the
vesting dates in the above schedule occur without the Grantee forfeiting Shares
pursuant to this Agreement, except in the event the Shares otherwise became
vested pursuant to this Section, or Section 7, in which case the Company shall
deliver the Shares to the Grantee upon such other vesting event (e.g.,
termination by the Company or its Subsidiaries without Cause, termination of
employment by the Grantee for Good Reason, termination due to death or
Disability or upon a Change in Control).
     3. Termination of Service. Except as provided in Section 7 below, in the
event a Grantee’s employment with the Company and its Subsidiaries is terminated
by the Company or its Subsidiaries for Cause or the employment with Company and
its Subsidiaries is terminated by the Grantee without Good Reason, as such term
is defined in the employment agreement between the Company and Grantee dated
January 1, 2009 (the “Employment Agreement”), the Grantee shall forfeit all
Shares that have not yet vested. In the event Grantee’s employment with the
Company and its Subsidiaries is terminated by the Company or its Subsidiaries
without Cause, by the Grantee for Good Reason or due to the Grantee’s death or
Disability, the Grantee (or the Grantee’s beneficiary) shall become vested in
all Shares that have not yet vested.
     4. Certificates for the Shares. The Company shall issue certificate(s) for
the Shares in the name of the Grantee, and shall hold such certificates for the
benefit of the Grantee until the Grantee becomes vested in such Shares pursuant
to this Agreement. Such certificates shall bear the following legend:
“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) contained
in the Meadowbrook Insurance Group, Inc. 2002 Amended and Restated Stock Option
Plan and/or the 2009 Equity Compensation Plan. Copies of such Plans are on file
in the office of the Secretary of Meadowbrook Insurance Group, Inc., 26255
American Drive, Southfield, MI, 48034-6112.”
     The Grantee further agrees that simultaneously with the execution of this
Agreement, the Grantee shall execute stock powers in favor of the Company with
respect to the Shares and that the Grantee shall promptly deliver such stock
powers to the Company.
     In lieu of issuing actual certificate(s), the Company shall have the option
to cause, or have such Shares electronically issued to the Grantee or the
Grantee’s broker for recording.
     5. Grantee’s Rights. Subject to all limitations provided in this Agreement,
the Grantee shall have all the rights of a stockholder, including, but not
limited to, the right to receive all dividends paid on the Shares and the right
to vote such Shares, until such Shares have vested.

2



--------------------------------------------------------------------------------



 



     6. Expiration of Restricted Stock Vesting Period. Upon the lapse or
expiration of the Restricted Stock Vesting Period with respect to a portion of
the Shares, the Company shall deliver to the Grantee (or in the case of a
deceased Grantee, to his legal representative) the certificate in respect of
such Shares and the related stock power held by the Company pursuant to
Section 4 above. The Shares as to which the Restricted Stock Vesting Period
shall have lapsed or expired shall be free of the restrictions referred to in
Section 2 above, and such certificate shall not bear the legend provided for in
Section 4 above.
     7. Effect of Change in Control. In the event of a Change in Control of the
Company, as defined in the Employment Agreement, Grantee shall, immediately
following the effective date of the Change in Control, become fully in all
Shares subject to this Agreement.
     8. Delivery and Registration of Shares of Common Stock. The Company’s
obligation to deliver shares hereunder shall, if the Committee so requests, be
conditioned upon the Grantee’s compliance with the terms and provisions of
Section 13 of the Plan.
     9. Plan and Plan Interpretations as Controlling. The Shares hereby awarded
and the terms and conditions herein set forth are subject in all respects to the
terms and conditions of the Plan, which are controlling. Capitalized terms used
herein which are not defined in this Agreement shall have the meaning ascribed
to such terms in the Plan. All determinations and interpretations made in the
discretion of the Committee shall be binding and conclusive upon the Grantee or
his legal representatives with regard to any questions arising hereunder or
under the Plan.
     10. Grantee Service. Nothing in this Agreement shall limit the right of the
Company or any of its Subsidiaries to terminate the Grantee’s employment (which
is at-will employment), or otherwise impose upon the Company or any of its
Subsidiaries any obligation to employ or accept the services of the Grantee.
Grantee is a terminable, at-will employee of the Company.
     11. Withholding Tax. Upon the termination of the Restricted Stock Vesting
Period with respect to any Shares (or at any such earlier time, if any, that an
election is made by the Grantee under Section 83(b) of the Code, or any
successor thereto), the Grantee may pay cash to cover applicable withholding and
employment taxes or the Company may withhold from any payment or distribution
made under the Plan sufficient Shares to cover any applicable withholding and
employment taxes. The Company shall have the right to deduct from all dividends
paid with respect to Shares the amount of any taxes which the Company is
required to withhold with respect to such dividend payments.
     12. Amendment. The Committee may waive any conditions of or rights of the
Company or modify or amend the terms of this Agreement; provided, however, that
the Committee may not amend, alter, suspend, discontinue or terminate any
provision hereof which may adversely affect the Grantee without the Grantee’s
(or his legal representative’s) written consent.
     13. Grantee Acceptance. The Grantee shall signify his acceptance of the
terms and conditions of this Agreement by signing in the space provided below,
by signing the attached

3



--------------------------------------------------------------------------------



 



stock powers, and by returning a signed copy hereof and of the attached stock
powers to the Company.
     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed as of February 23, 2010.

             
 
      MEADOWBROOK INSURANCE GROUP, INC.    
 
           
 
  By:        
 
     
 
Robert S. Cubbin    
 
      President & CEO    
 
           
 
      ACCEPTED:    
 
           
 
     
 
   
 
           
 
      26255 American Drive    
 
     
 
(Street Address)    
 
           
 
      Southfield, MI 48034
 
(City, State and Zip Code)    

4